204 F.2d 512
COMMONWEALTH OF MASSACHUSETTS, Division of Employment Security, Petitioner, Appellant,v.Irving WIDETT, Trustee, Respondent, Appellee.
No. 4723.
United States Court of Appeals First Circuit.
June 9, 1953.

Appeal from the United States District Court for the District of Massachusetts; Francis J. W. Ford, Judge.
Sydney Zuker, Asst. Atty. Gen. of Mass., George Fingold, Atty. Gen. of Mass., John A. Brennan, Chief Counsel, Division of Employment Security, Harry P. Levowich, Counsel, Division of Employment Security, Boston, Mass., and Stephen F. LoPiano, Jr., Asst. Atty. Gen., on brief, for appellant.
Joseph Kruger, Boston, Mass., Alan J. Dimond and Widett & Kruger, Boston, Mass., on brief, for appellee.
Before MAGRUDER, Chief Judge, and WOODBURY and HARTIGAN, Circuit Judges.
PER CURIAM.


1
The order of the District Court is affirmed on Memorandum of Decision below. 108 F.Supp. 183.